DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20, 23, 25, 28-33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) in view of Huber (US 2,735,429).
With regard to claim 17, Ramming teaches a container for at least a first injectable medicament, the container comprising: an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end (Fig. 1 member 12), wherein the elongated body comprises a hollow space with a needle receiving subsection adjacent to the distal end (Fig. 1 space around receiving 28), an outlet at the distal end of the elongated body (Fig. 1 outlet at 18), a piston arranged inside the elongated body, the piston being sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (Fig. 1 member 22), a membrane arranged inside the elongated body, the membrane being sealingly engaged with the sidewall and being at least one of slidable and deformable along the longitudinal axis relative to the sidewall (Fig. 1 member 30), a first cavity confined by the sidewall, the outlet, and the membrane, wherein the first injectable medicament is located in the first cavity (Fig. 1 at 32, [0014]), a second cavity confined by the sidewall, the piston, and the membrane, wherein the piston and the membrane are separated from each other by a distance along the longitudinal axis (Fig. 1 at 34), wherein the outlet is configured to receive or to hold a needle extending from the distal end into the needle receiving subsection (Fig. 1 needle assembly 14), and wherein in an initial configuration, the membrane is located outside the needle receiving subsection and wherein the membrane is displaceable or deformable relative to the sidewall to such an extent that at least a portion of the membrane enters the needle receiving subsection (Fig. 1, [0016]).  Ramming does not teach a pierceable seal fixed to the distal end.  However, Huber teaches a pierceable seal at the distal end of a syringe which allows the user to check for blood to determine if the needle is accurately placed prior to injection (Figs. 4-6 member 22a, Col. 3 lines 24-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pierceable seal in Ramming as Huber teaches this is beneficial for sealing the barrel prior to use and checking for proper needle insertion.
With regard to claim 18, see [0016].
With regard to claims 19 and 25, see [0014].
With regard to claim 20, the seal is made of rubber ([0014]) and is displaced in the syringe ([0016]), as such it is taken as substantially inflexible as the pressure displaces it as opposed to deforming it.
With regard to claim 23, the membrane keeps the fluids separated and is made of rubber ([0007], [0016]).
With regard to claim 28, Ramming teaches an injection device for administering at least a first injectable medicament, the injection device comprising: a container comprising an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end, wherein the elongated body comprises a hollow space (Fig. 1 member 12) with a needle receiving subsection adjacent to the distal end (Fig. 1 space around receiving 28), an outlet at the distal end of the elongated body (Fig. 1 outlet at 18), a piston arranged inside the elongated body, the piston being sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (Fig. 1 member 22), a membrane arranged inside the elongated body, the membrane being sealingly engaged with the sidewall and being at least one of slidable and deformable along the longitudinal axis relative to the sidewall (Fig. 1 member 30), a first cavity confined by the sidewall, the outlet, and the membrane, wherein the first injectable medicament is located in the first cavity (Fig. 1 at 32, [0014]), a second cavity confined by the sidewall, the piston, and the membrane (Fig. 1 at 34), wherein the piston and the membrane are separated from each other by a distance along the longitudinal axis, and a needle attached to the outlet of the container, wherein the needle comprises a proximal tipped end extending into the needle receiving subsection (Fig. 1 needle assembly 14).  Ramming does not teach a pierceable seal fixed to the distal end.  However, Huber teaches a pierceable seal at the distal end of a syringe which allows the user to check for blood to determine if the needle is accurately placed prior to injection (Figs. 4-6 member 22a, Col. 3 lines 24-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pierceable seal in Ramming as Huber teaches this is beneficial for sealing the barrel prior to use and checking for proper needle insertion.
With regard to claims 29 and 30, see Fig. 1 member 28 ([0013]).
With regard to claims 31-33, see [0015] the needle support is threaded into the open end of the tube which displaces it along the longitudinal axis and fixes it in the position it is rotated to.
With regard to claim 35, member 28 urges 22 (Fig. 1).
With regard to claim 36, Ramming teaches a method comprising: providing a container for at least a first injectable medicament (Fig. 1 member 12), the container comprising: an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end, wherein the elongated body comprises a hollow space with a needle receiving subsection adjacent to the distal end (Fig. 1 space around receiving 28), an outlet at the distal end of the elongated body (Fig. 1 outlet at 18), a piston arranged inside the elongated body, the piston being sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (Fig. 1 member 22), attaching a needle to the outlet, into the needle receiving subsection (Fig. 1 needle assembly 14), expelling, by a distally directed force applied to the piston, a first injectable medicament from a first cavity of the container through the needle ([0016], Fig. 1 piston 28, first medicament in chamber 32, needle assembly 14); piercing, by the distally directed force, a membrane with the needle, wherein the membrane defines a partial diffusion barrier between the first cavity and a second cavity ([0016], Fig. 1 membrane 30, second chamber 34); and expelling, by the distally directed force, a second injectable medicament from the second cavity when the membrane is pierced by the needle ([0016]).  Ramming does not teach a pierceable seal fixed to the distal end.  However, Huber teaches a pierceable seal at the distal end of a syringe which allows the user to check for blood to determine if the needle is accurately placed prior to injection (Figs. 4-6 member 22a, Col. 3 lines 24-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pierceable seal in Ramming as Huber teaches this is beneficial for sealing the barrel prior to use and checking for proper needle insertion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) and Huber (US 2,735,429) in view of Kubo et al. (US 2008/0255521 A1).
With regard to claim 21, Ramming teach the membrane may comprise rubber ([0014]) but does not disclose a specific rubber as listed.  However, Kubo et al. discloses various rubbers and thermoplastic elastomers may be used for a movable membrane material ([0049], [0050], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic elastomer or various types of rubbers in Ramming as Ramming teaches a rubber and Kubo et al. teach such materials are art effective equivalents for such a membrane used in an injection device and would yield the same predictable result of delivery.
With regard to claim 37, the seal is made of rubber ([0014]) and is displaced in the syringe ([0016]), as such it is taken as substantially inflexible as the pressure displaces it as opposed to deforming it.  Ramming does not disclose a specific rubber as listed.  However, Kubo et al. discloses various rubbers and thermoplastic elastomers may be used for a movable membrane material ([0049], [0050], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic elastomer or various types of rubbers in Ramming as Ramming teaches a rubber and Kubo et al. teach such materials are art effective equivalents for such a membrane used in an injection device and would yield the same predictable result of delivery.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) and Huber (US 2,735,429) as applied to claim 17 above, and further in view of Hiniduma-Lokuge et al. (US 8,870,848).
With regard to claim 22, Ramming teach a membrane substantially as claimed.  Ramming does not disclose the thickness of the membrane.  However, Hiniduma-Lokuge et al. teach a rubber membrane which is moved and pierced to dispense a substance may be .2-.8 mm and that the thickness may vary depending on the material (Col. 7 lines 46-50).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a membrane with a thickness in the range recited in Ramming as Hiniduma-Lokuge et al. teach such a thickness is suitable for piercing for dispensing and that the thickness may vary depending on material.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would be able to select the desired thickness to achieve the desired result regarding membrane movement and puncture.
  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) and Huber (US 2,735,429) as applied to claim 17 above, and further in view of Hyde et al. (US 2015/0374929 A1).
With regard to claim 24, Ramming discloses sequentially delivering two substances but does not specifically disclose the first is a narcotic.  However, Hyde et al. disclose a sequential delivery device in which the first substance delivered may be a narcotic ([0111]) to provide preparation for the second substance delivered which may be one of various therapeutic agents ([0121]-[0125]), Hyde et al. teach numerous substances may be equivalently used and effective for sequential delivery ([0111]-[0117], [0121]-[0125]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver a narcotic with the device of Ramming as Hyde et al. teach such is a known effective treatment agent for sequential delivery and would be effectively delivered with predictable results using the syringe of Ramming.  One of ordinary skill would be able to select agents as desired depending on a particular treatment.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) and Huber (US 2,735,429) as applied to claim 17 above, and further in view of Bradley et al. (US 2015/0080841 A1).
With regard to claim 26, Ramming teaches a device substantially as claimed but does not disclose the viscosity of the second substance.  However, Bradley et al. teach a sequential delivery device in which the second substance has a higher viscosity than the first substance which allows the first substance to be delivered without mixing ([0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a higher viscosity second material in Ramming as Bradley teach such substances may be sequentially delivered and when delivery substances with varying viscosity the higher viscosity substance should be delivered second.  The references do not disclose a specific viscosity, however, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would eb able to select a substance with a viscosity as desired depending on the particular treatment.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) and Huber (US 2,735,429) as applied to claim 28 above, and further in view of Koenig et al. (US 2003/0236503 A1).
With regard to claim 34, Ramming teaches a device substantially as claimed but does not disclose a housing to accommodate the container.  However, Koenig et al. discloses a sequential delivery device in which the proximal flanges on the container are provided by a proximal end cap housing which accommodates the container (Fig. 1 member 112, [0022]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an end cap housing to accommodate the container of Ramming as Koenig et al. teach this to provide an art effective means for providing the finger grips and would yield the same predictable result.  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V. Erlicnman, 168 USPQ 177, 179.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koening (US 2003/0236503) discloses a pierceable seal 108 at the distal end.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783